      Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 1 of 22




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


 ALTERNATIVE MATERIALS, LLC,                 )
                                             )
              Plaintiff,                     )
                                             )
    vs.                                      )
                                             )
 TCH CONSTRUCTION GROUP,                     )            Civil Action No.:
 INC.; TRM TRANSPORTING, LLC.;               )
 TIM MONROE; AKERS BUILDING                  )
 SYSTEMS, INC.,                              )
                                             )
              Defendants.                    )

                                  COMPLAINT


      Comes Now Alternative Materials, LLC (“Alternative Materials”), herein

also referred to as Plaintiff, in the above numbered and styled case, and complains

of TCH CONSTRUCTION GROUP, INC. (“TCH CONSTRUCTION”), TRM

TRANSPORTING, LLC (“TRM TRANSPORTING”), TIM MONROE

(“MONROE”), AKERS BUILDING SYSTEMS, INC. (“ARCO”), and herein

collectively called Defendants, and for cause of action will show to the Court as

follows:

                INTRODUCTION AND NATURE OF ACTION


      1.     Alternative Materials is in the business of mining, processing and


                                         1
      Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 2 of 22




selling of limestone which is used to make soil additives used by farmers for their

seasonal crops. Alternative Materials leases and operates a limestone quarry

located in Marianna, Florida (the “Quarry”).


      2.     Two types of raw materials are mined at the Quarry. The first is

“Ocala Limestone” and the second is “Marianna Limestone.” Both materials are

used to make “Aglime.” Aglime is used for soil treatments. Its primary purpose is

to reduce soil acidity. Alternative Materials sales both types of limestone to farmers

throughout the state of Florida.


      3.     Alternative Materials sought to have a storage facility built at the

Quarry to process and store the Marianna Limestone. Marianna Limestone is

sensitive to the weather elements and cannot be converted to Aglime when it is

wet. The storage facility was required to protect and dry the Marianna Limestone

and maintain its natural qualities until the finished product was ready to ship to

Alternative Materials customers throughout the state of Florida. The storage

facility was to hold twenty-five thousand tons of limestone.


      4.     Alternative Materials contracted with Defendants TCH Construction

and Monroe for the purchase, construction, and installation of a manufactured

gable clear span shed (the “Structure”) at the Marianna, Florida Quarry. The details

of the agreement were confirmed in a writing exchanged between the parties on

                                          2
      Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 3 of 22




June 8, 2020 (the “Agreement”). Exhibit A: Agreement.


      5.     The Agreement provided for a payment schedule and total amount due

from Alternative Materials of $1,540,000. The Agreement included a construction

timeline with a completion date of August 15, 2020 and a “worst case scenario”

completion date of September 1, 2020. Id.


      6.     Alternative Materials made advance payments totaling $304,000 in

accordance with the agreed upon schedule to TCH Construction. Exhibit B: Wire

Transfers.


      7.     As noted in the Agreement, time was of the essence due to weather

concerns and customer requirements. Alternative Materials alerted Monroe and

TCH Construction of completion concerns once it became evident that TCH

Construction had failed to begin site preparation work and ARCO and TRM

Transporting had not delivered materials in compliance with the agreed timeline.


      8.     The Defendants failed to meet the completion date requirements of the

Agreement causing damage to Alternative Materials both as to money paid for

services not rendered, materials not provided, loss of profits and continuing

damage to Alternative Materials business reputation and profits.




                                          3
      Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 4 of 22




                                   THE PARTIES


      9.     Plaintiff Alternative Materials, LLC is a Wyoming limited liability

company with a principle place of business in Irving, Texas and an active quarry

and material sales operation in Marianna, Florida.


      10.     Defendant TCH Construction Group, Inc. is a corporation

incorporated under the laws of North Carolina with its principle place of business

at 1509 W. 5th Street Lumberton, NC 28358. It is deemed a citizen of North

Carolina for purposes of 28 U.S.C. § 1332(c).


      11.     Defendant Tim Monroe is an individual who upon information and

belief resides in the state of North Carolina.


      12.     Defendant TRM Transporting, LLC upon information and belief is a

North Carolina limited liability company with its principle place of business at

1509 W. 5th Street Lumberton, NC 28358. It is deemed a citizen of North Carolina

for purposes of 28 U.S.C. § 1332(c).


      13.     Defendant Akers Building Systems, Inc. is a corporation

incorporated under the laws of Georgia with a principle place of business located at

3300 Holcomb Bridge Road, Suite 201 Peachtree Corners, GA 30092. It is deemed

a citizen of Georgia for purposes of 28 U.S.C. § 1332(c).


                                           4
      Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 5 of 22




                            JURISDICTION & VENUE


      14.     This Court has diversity jurisdiction pursuant to 28 U.S.C. §

1332(a)(2).


      15.     The amount in controversy, without interest and costs, exceeds

$75,000.00.


      16.     Venue lies in the Northern District of Florida pursuant to 28 U.S.C. §

1391(b).


      17.     All conditions precedent for bringing this action have been fully

performed, waived, or excused.


                           FACTUAL BACKGROUND


      18.     Alternative Materials is in the business of mining, processing,

marketing and selling limestone soil supplements from its limestone quarry located

in Marianna, Florida. This limestone is used to make Aglime which is used by

Alternative Materials’ farming customers located in Florida.


      19.     Marianna Limestone is particularly sensitive to moisture and will not

convert into Aglime if it is wet.


      20.     To protect, dry, process and store the Marianna Limestone,


                                         5
      Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 6 of 22




Alternative Materials sought contractors for the construction of a metal building or

a manufactured gable clear span shed (the “Structure”) at the Marianna, Florida

Quarry (collectively the “Project”).


      21.       After contact by Monroe, Alternative Materials entered into an

agreement with Defendants Monroe and TCH Construction in response to a written

offer which was accepted by Alternative Materials on June 8, 2020. An acceptance

confirmed by TCH Construction via text message and performance.


      22.       The Agreement set forth a payment schedule, dimensions and other

details of the Structure, work dates, timelines, materials, and costs for site

preparation and installation of the Structure. Monroe and TCH Construction

selected ARCO as the primary supplier of the Structure components required by

the Agreement. The components of the Structure were to be supplied by Defendant

ARCO and delivered by Defendant TRM Transporting, LLC to the Marianna,

Florida Site.


      23.       Construction plans for the Structure required concrete footers to be

installed at the Site by TCH Construction. TCH Construction indicated that the

footers would take three to four weeks to install and properly cure.


      24.       The Structure was to be fabricated by ARCO and delivered by TRM

Transporting to the Marianna, Florida Site.
                                           6
      Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 7 of 22




      25.     Once the footers properly cured, TCH Construction would complete

construction of the Structure in accordance with the agreed timeline.


      26.      The Structure was to be a 200 feet by 400 feet and 30 feet tall, “eve”

style building. The construction timeline called for the completion of the footers

by the “third week of July, worst case August 1st” and completion of the total

Project on “August 15th, worst case scenario of September 1st.” Exhibit A:

Agreement.


      27.     Payment schedules required payments in percentage increments of

10%, 50%, and 40% with a total payment of $1,540,000 paid at completion of the

Project (the “Payment Schedule”). Id.


                          Amendments to the Agreement


      28.     On June 18, 2020, Alternative Materials and Monroe agreed to

modify the size and the type of Structure from a 200 feet by 400 feet building to a

200 feet by 300 feet “clear span” building to keep the total price of the Project on

budget at $1,540,000.


      29.     On June 22, 2020 Alternative Materials paid $154,000 by wire

transfer to TCH as required by the Payment Schedule of the Agreement. Exhibit

B: Wire Transfers.


                                          7
      Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 8 of 22




      30.     On July 1, 2020 Alternative Materials and Monroe met in Mariana,

Florida for an on-site Project inspection. At that meeting the parties agreed to

modify the remaining Payment Schedule.


      31.     The modified scheduled provided for a down payment of $150,000

on the purchase of the Structure components. The third payment scheduled was

modified in order to obtain other required materials for the Structure. The

modified scheduled required the third payment of $450,000 upon completion of the

footers. The modified fourth payment was the final payment as the remaining

balance due upon Project completion.


      32.     The payment modifications did not in any way change or adjust the

Project’s timeline or the final price of the Project per the Agreement.


      33.     In accordance with the modification on July 8, 2020, Alternative

Materials wired the second scheduled payment of $150,000 to TCH Construction

which was paid to ARCO as a down payment for the Structure. Exhibit B: Wire

Transfers.


                  Failure of Performance Under the Agreement


      34.     After the second payment on July 8, 2020, Alternative Materials

emailed Monroe and TCH Construction expressing concerns at the Defendants


                                          8
      Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 9 of 22




failure to install the required concrete footers. Alternative Materials expressed its

concern that the Defendants would not be able to meet the agreed upon modified

schedule of the “third week of July” for the footers per the Agreement.


      35.     Monroe responded to Alternative Materials concerns with a series of

excuses, misinformation, and requests for additional money.


      36.     Notwithstanding that the cost of the Structure per ARCO’s invoice to

TCH Construction was $749,554, on July 8, 2020, Monroe fraudulently indicated

that the Structure alone would now cost $1,540,000 and an additional 20% down

payment of $308,000.00 was required. This amount was outside of the payment

amounts contained in the Agreement and the Payment Schedule.


      37.     On July 10, 2020, Monroe emailed Alternative Materials requesting

an additional $23,477 for a temporary trailer to be used as an onsite office.

Notwithstanding the request for additional payments above the agreed payments by

the Defendants, construction on the footers had not yet begun.


      38.     On July 11, 2020, Alternative Materials emailed Monroe concerning

the construction of the concrete footers. Monroe responded that TCH was in need

of the building permits and reassured Alternative Materials that the permits would

not cause delays.



                                          9
     Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 10 of 22




      39.     Monroe continued to represent that the Structure was being

purchased from Defendant ARCO by Defendant TCH Construction and that

$150,000 of the first scheduled payment was immediately paid to ARCO for

materials in spite of the fact that the first scheduled payment was paid on June 22,

2020 to TCH Construction for site prep for the concrete footers. The reality was

that funds had not been paid to ARCO by TCH Construction as of July 9, 2020 as

previously claimed by Monroe and in fact, was not due to ARCO until July 16,

2020. Exhibit C: Invoice.


      40.     On July 17, 2020, Alternative Materials emailed Monroe to express

serious concerns about the Defendants’ ability to begin construction of the concrete

footers and meet the construction timeline. Monroe responded with a request for

more money in the amount of $450,000 to complete payment of the supplies and

components for the Structure.


      41.     TCH Construction’s failure to maintain the construction schedule

was extremely damaging to Alternative Materials operations because its clients

include Florida peanut farmers with seasonal Aglime requirements. The Mariana

Limestone would be in high demand by the date of the agreed upon completion of

the Structure. Failure to meet the required timeline did not provide enough time for

Alternative Materials to harvest the correct tonnage of limestone, process and


                                         10
     Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 11 of 22




secure it in the Structure, and maintain the product to meet the demands of its

customers.


      42.       Although Alternative Materials continued to make its concerns

known to Monroe about the progress of the Project, the Defendants failed to meet

the construction timeline and the “worst case scenario” timeline dates causing loss

profits and damage to Alternative Materials reputation.


      43.       Monroe and TCH Construction was unable to produce the building

permits for the Project as requested by Alternative Materials.


      44.       The Defendants have failed to complete construction of the Project at

the Site as required by the Agreement.


      45.       The Structure was not delivered by Defendants ARCO and TRM

Transporting.


      46.       Defendant ARCO did not provide or make available the Structure to

Alternative Materials and did not return payments made. ARCO canceled the

order and retained the down payment.


      47.       Monroe and TCH Construction failed to meet the terms of the

Agreement and ARCO has canceled Alternative Materials order with no

assignment of the supplies for the Structure or return of the down payment.

                                          11
     Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 12 of 22




      48.     When no work was completed or materials delivered, Alternative

Materials notified Defendants it would suffer irreparable harm, canceled the

Agreement, began to mitigate its damages and filed this lawsuit.


                          COUNT I- Breach of Contract


            Against Defendants TCH Construction, and Tim Monroe

      49.     Plaintiff reallege and incorporate the allegations in paragraphs 1-48

as though fully set forth herein.


      50.     Plaintiff, Monroe, and TCH Construction are parties to a contract,

the Agreement.


      51.     Plaintiff performed its duties under the contract by paying the

required payments under the Agreement.


      52.     Monroe and TCH Construction breached the Agreement, including

but not limited to failure to begin construction, not completing the construction

according to the timeline contained in the Agreement, and not providing accurate

information regarding the progress of the Project.


      53.     Plaintiff suffered, and continues to suffer, damages caused by TCH

Construction and Monroe’s breach of the Agreement.



                                         12
     Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 13 of 22




                          COUNT II- Breach of Contract

                     Against ARCO and TRM Transporting

      54.     Plaintiff reallege and incorporate the allegations in paragraphs 1-48

as though fully set forth herein.


      55.     Plaintiff was a third-party beneficiary to contracts between ARCO

and TCH Construction regarding the purchase of the Structure. ARCO was to

provide the Structure to TCH Construction for the Plaintiff. Plaintiff paid funds to

Defendants for services and components that were not rendered.


      56.     Plaintiff did not receive the intended benefit of the Agreement.


      57.     Plaintiff was a third-party beneficiary to contracts between TCH

Construction and TRM Transporting. TRM Transporting was to deliver the

Structure and materials and components to be provided by ARCO. The Structure

was never delivered to Plaintiff.


      58.     Through information and belief funds were paid to ARCO and TRM

Transporting from TCH Construction that were provided to TCH Construction for

those purposes by Plaintiff.


      59.     Plaintiff did not receive the intended benefit of the Agreement.


      60.     Plaintiff suffered, and continues to suffer, damages caused by ARCO


                                         13
     Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 14 of 22




and TRM Transporting.


                   COUNT III- Fraudulent Misrepresentation

                     Against TCH Construction and Monroe

      61.     Plaintiff reallege and incorporate the allegations in paragraphs 1-48

as though fully set forth herein.


      62.     TCH Construction and Monroe made false and misleading

statements regarding material facts relating to the Agreement. At the time Plaintiff

and TCH Construction entered into the Agreement, Monroe and TCH Construction

represented itself as having the ability to do the work on the Project as described in

the Agreement.


      63.     TCH Construction and Monroe knew, or should have known, that the

statements and representations relating to the construction on the Project as well as

the timeline were false at the time they entered into the Agreement.


      64.     TCH Construction and Monroe also made false statements to the

Plaintiff regarding the status and timing of payments from the funds that were paid

to them by the Plaintiff.


      65.     TCH Construction and Monroe made the false statements and

representations to Alternative Materials with the intent to induce Alternative

Materials to enter into the Agreement and reap substantial, unjustified fees and
                                          14
     Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 15 of 22




other benefits.


      66.     Plaintiff suffered damages acting in reliance on TCH Construction

and Monroe’s false statements and representations.


                      COUNT IV- Fraud in the Inducement

                     Against TCH Construction and Monroe

      67.     Plaintiff reallege and incorporate the allegations in paragraphs 1-48

as though fully set forth herein.


      68.     TCH Construction and Monroe represented from the outset that they

could complete the Project by August 15, 2020 Defendants knew that providing

this timeline on the Project would give them a competitive advantage on securing

the job from Plaintiff.


      69.     TCH Construction and Monroe were aware of the purpose and need

for the building structure in that the limestone would be stored to preserve its

natural quality in order to meet demand. TCH Construction and Monroe had

knowledge of the Plaintiff’s business timeline and utilized the date of August 15,

2020 to obtain Plaintiff’s participation in the Agreement.


      70.     The above representation by TCH Construction and Monroe were

knowingly and intentionally false. Defendants were not concerned with completing

the Project on time nor completing the job under “worst case scenarios” as
                                          15
        Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 16 of 22




described in the Agreement. Defendants’ only concern was securing the Agreement

and to obtain payment when they knew they could not complete the Project on

time.


        71.    TCH Construction and Monroe intended for the Plaintiff to rely on

their misrepresentation, and Plaintiff did rely on the misrepresentation by

expending time, effort and sales expertise in preparing for the high volume season

and production of Mariana Limestone to meet the seasonal demand.


        72.    Plaintiffs were damaged by their reliance upon Defendants’

misrepresentations when, pursuant to their fraudulent scheme, Monroe and TCH

Construction took money from the Plaintiff for the Project, never began work on

the Project, and failed to meet the construction timeline of August 15th or their

“worst case scenario” timeline.


                      COUNT V- UNJUST ENRICHMENT

                               Against all Defendants

        73.    Plaintiff reallege and incorporate the allegations in paragraphs 1-48

as though fully set forth herein.


        74.    By, inter alia, paying substantial payments, fees, expenses, and other

amounts under the Agreement to TCH Construction, TCH Construction has

received a benefit.

                                          16
     Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 17 of 22




      75.     TCH Construction voluntarily accepted and retained the benefits

received from the Plaintiff.


      76.     Monroe, ARCO and TRM Transporting have all received funds from

TCH Construction that were paid by the Plaintiff without providing the

corresponding benefit to the Plaintiff.


COUNT VI- Breach of the Implied Covenant of Good Faith and Fair Dealing

                               Against TCH Construction

      77.     Plaintiff reallege and incorporate the allegations in paragraphs 1-48

as though fully set forth herein.


      78.     Plaintiff and TCH Construction are parties to a contract, the

Agreement.


      79.     Plaintiff did all or substantially all, of the actions required of it by the

terms of the Agreement by making payments to TCH Construction.


      80.     All conditions that were required of the Plaintiff were met.


      81.     Defendant TCH Constriction never started the construction of the

Project.


      82.     Plaintiff was damaged by TCH Construction’s’ conduct.



                                           17
     Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 18 of 22




                               COUNT VII- FRAUD

                     Against TCH Construction and Monroe

      83.     Plaintiff reallege and incorporate the allegations in paragraphs 1-48

as though fully set forth herein.


      84.     Monroe and TCH Construction provided false banking records to

Alternative Materials. Monroe and TCH Construction sent wiring documents to

Plaintiff falsely representing that $150,000 of Plaintiff’s payment had been sent to

ARCO in late June for supplies on the building.


      85.     Monroe and TCH Construction made false statements for the costs of

the Structure. Monroe and TCH Construction represented to the plaintiff that the

cost of supplies for the Structure alone would amount to $1,540,000 and that the

plaintiff would need to pay 20% more down.


      86.     Monroe and TCH Construction supplied false information regarding

permits needed for the Project to the Plaintiff. Monroe and TCH Construction

continued to represent that they were working on obtaining building permits. The

stated type of permits would change from drainage permits to obtaining general

building permits. Monroe and TCH Construction finally falsely represented to

Plaintiff that they would not need any building permit in the state of Florida for the

Project.


                                          18
     Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 19 of 22




      87.     These above records and statements were known by Defendants

Monroe and TCH Construction to be false at the time they were made. Defendants

Monroe and TCH Construction had not received a quote from ARCO at the time

Monroe and TCH Construction presented the falsified bank documents to Plaintiff.

Monroe and TCH Construction modified their position with Plaintiff based on

communications with ARCO, which included the 20% down payment of $150,000.

Monroe and TCH construction knew there had not been a price change with ARCO

after the modified agreement yet represented such an increase to Plaintiff that

reflected the increase of 20% to $308,000. Monroe and TCH construction also

knew that building permits would be needed in the state of Florida for the Project,

especially for a Project that required a professional engineer licensed in Florida.


      88.     These false statements were made for the purpose of inducing the

Plaintiff to act in reliance of the statements. Each record or statement by Monroe

and TCH Construction was fraudulently made to either satisfy the concerns of the

Plaintiff or wrongfully obtain additional money outside the Payment Schedule and

outside the total amount for the Project.


      89.     The Plaintiff relied on the false information provided by Monroe and

TCH Construction. Plaintiff was led to believe that TCH Construction had sent

ARCO money for the Structure in late June, that the adjusted down payment was a


                                            19
     Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 20 of 22




new reflection in ARCO’s price which Plaintiff could not afford, and that all

building permits for the Project had been properly investigated by Monroe and

TCH Construction.


      90.       Plaintiff suffered and continues to suffer damage from the actions of

Defendants Monroe and TCH Construction.


                               PRAYER FOR RELIEF


      WHEREFORE, Plaintiff Alternative Materials demands judgment against

Defendants as follows:


                  a) Compensatory damages in an amount to be determine at trial;


                  b) Compensatory damages in an amount to be determined at trial;


                  c) Punitive damages;


                  d) Rescission of the Agreement;


                  e) A declaration that the Agreement is void;


                  f) All costs of this action, including reasonable attorneys’ fees and

            costs; and


                  g) Such other and further relief as this Court shall deem just and


                                           20
      Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 21 of 22




          proper.


                               Demand For Jury Trial

       Plaintiff in the above-styled case hereby demands a trial by jury of all issues

so triable as a matter of right.

This the 9th    day of September, 2020.

                                               Respectfully Submitted,


                                        By:    /s/ E. Kirk Wood
                                               E. KIRK WOOD (#831816)
                                               Attorney for Plaintiff
OF COUNSEL:

E. KIRK WOOD
MICHAEL E. GURLEY, JR.
WOOD LAW FIRM, LLC
P. O. Box 382434
Birmingham, Alabama 35238-2434
Telephone: (205) 612-0243
Facsimile: (866) 747-3905
Kirk@Woodlawfirmllc.com
mgurleyjr@yahoo.com


VIC BAKER (Pro Hac Vice to be filed)
VIC BAKER ATTORNEY AT LAW, LLC
P.O. Box 31
Moody, AL 35004
Telephone: (205) 478-1608
vicbakerlaw@gmail.com




                                          21
     Case 5:20-cv-00239-AW-MJF Document 1 Filed 09/09/20 Page 22 of 22




              REQUEST FOR SERVICE BY CERTIFIED MAIL

      Pursuant to FRCP 4.1 and 4.2, Plaintiff request service of the foregoing

Complaint by certified mail.


SERVE DEFENDANTS BY CERTIFIED MAIL AS FOLLOWS:

TCH Construction Group, Inc.
997 Harris Road
Lumberton, NC 28358

Timothy W. Monroe
1509 W. 5th Street
Lumberton, NC 28358

TRM Transporting, LLC
1509 W. 5th St.
Lumberton, NC 28358

Akers Building Systems, Inc.
c/o Andersen, Tate & Carr, P.C.
1960 Satellite Blvd., Suite 4000
Duluth, GA 30097


                                   By:   /s/ E. Kirk Wood
                                         E. KIRK WOOD
                                         Attorney for Plaintiff




                                           22
